Citation Nr: 1145242	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from November 1958 to May 1959, and he had active service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.                 

In October 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year thereafter and has not been shown to be related to the Veteran's service.  

2.  Tinnitus was not shown in service or for many years thereafter and is not related to active duty.   


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 2009 and April 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in March 2009 and April 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in March 2009, prior to the appealed from rating decision, along with the subsequent notice provided in April 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in an August 2011 supplemental statement of the case (SSOC), and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board recognizes that in the Veteran's notice of disagreement (NOD), dated in November 2009, he stated that he was seen by a private physician soon after his discharge and was informed that he had ruptured his eardrum.  However, the Veteran noted that the private physician had been deceased for 35 years and that no records were available.  In regard to an examination, the Veteran underwent a VA audiological examination in June 2009 which was thorough in nature and provided a competent opinion addressing the contended causal relationship between service and the Veteran's current bilateral hearing loss and tinnitus.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c )(4) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).      

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a 'disability' at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.


III.  Bilateral Hearing Loss

Analysis

In this case, the Veteran contends that he currently has bilateral hearing loss which is due to acoustic trauma incurred in service.  Specifically, in a VA Form 21-4138, Statement in Support of Claim, dated in October 2010, the Veteran stated that during basic training, he experienced acoustic trauma due to firing guns on the rifle range.  He also maintained that when he was shooting a rifle, he heard a "crack" in his right ear and subsequently developed pain in that ear.  The Veteran indicated that he did not report to sick call because he assumed the pain would go away.  He noted that when the pain did not go away, he saw a private physician who informed him that he had a "hole in his eardrum."  According to the Veteran, the physician also told him that the hole may never heal and that he may develop problems with his hearing later in life.  The Veteran reported that he subsequently developed bilateral hearing loss which worsened over time.   

The Veteran's service records show that he had a period of ACDUTRA from November 1958 to May 1959, and that he also had a period of active service from October 1961 to August 1962.  The Veteran's Military Occupational Specialty (MOS) for his period of active service was as a Military Policeman.  In regard to decorations, medals, and badges awarded or authorized, he received the Shaprshooter (rifle) badge and the Expert (pistol) badge.  Thus, exposure to acoustic trauma is consistent with the Veteran's MOS and service.  Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records for both periods of service are negative for any complaints or findings of bilateral hearing loss.  In regard to his period of ACDUTRA, in May 1959, he underwent a separation examination.  At that time, his hearing was 15/15 bilaterally in whispered and spoken voice.  With respect to his period of active service, in June 1962, he underwent a separation examination.  At that time, the Veteran's ears were clinically evaluated as "normal."  Audiometric testing showed puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization (ISO)) of 20, 10, 10, and 5 decibels in the right ear, and 30, 15, 15, and 20 decibels in the left ear at 500, 1,000, 2,000, and 4,000 Hertz (Hz) respectively.  (ASA values have been converted to ISO standards to facilitate data comparison.)

In February 2009, the Veteran filed his initial claim for service connection for bilateral hearing loss.  Subsequently, the RO obtained VA Medical Center (VAMC) outpatient treatment records which show that in December 2008, the Veteran underwent an audiological evaluation.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 25, 40, 70, 75, and 70 decibels, respectively, with a puretone average of 63.75 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 30, 65, 50, 60, and 60 decibels, with a puretone average of 58.75 decibels.  Speech discrimination percentages were 76 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral mild sloping to severe sensorineural hearing loss.

In light of the above, the Board notes that the first medical evidence of bilateral hearing loss is in 2008, approximately 46 years after the Veteran's discharge.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

The Board acknowledges that the existence of the Veteran's currently diagnosed bilateral hearing loss is not in dispute.  In June 2009, the Veteran underwent a VA audiological evaluation and the audiometric findings obtained from that examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  However, what is missing in this case is medical evidence or a competent opinion reflecting a medical nexus between the Veteran's currently diagnosed bilateral hearing loss and active service or any incident of such service, to include exposure to acoustic trauma.  The only competent medical opinion of record is from the June 2009 VA audiological examination report and it conclusively ruled out such a medical nexus.  In the June 2009 VA audiological evaluation report, the examiner recognized that the Veteran had in- service noise exposure.  Nevertheless, he concluded that the Veteran's current hearing loss was less than likely related to his military noise exposure.  The examiner recognized that the whispered and spoken tests that the Veteran underwent during service that showed normal hearing were invalid because they could not detect unilateral or high frequency hearing losses.  Nevertheless, the examiner reported that the one audiometric test that the Veteran underwent during service showed that his hearing was within normal limits.  The examiner further indicated that after the Veteran's discharge, he drove trucks which would have exposed him to high noise levels.    


In light of the above, the Board observes that the opinion from the examiner from the Veteran's June 2009 VA audiological evaluation opposes rather than supports the Veteran's claim.  The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has bilateral hearing loss that is related to his service, and the numerous lay statements that the Veteran has submitted in support of his claim wherein his friends and wife reported that the Veteran developed hearing problems after basic training.  The Veteran is certainly competent to state whether he noticed a decrease in hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, neither the Veteran, nor his friends or wife, have demonstrated that they have expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's present disability to his active service, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.

Although the Veteran may be competent to testify as to symptoms such as hearing difficulty, which is non-medical in nature, he is not competent to render a medical diagnosis or etiology or opinion as to when the provisions of 38 C.F.R. § 3.385 were met.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  In addition, the Veteran's friends and wife are also not competent to render a medical diagnosis or etiology or opinion as to when the provisions of 38 C.F.R. § 3.385 were met.  Id.  The evidence of record is negative for any medical evidence showing a relationship between the Veteran's active duty service and his hearing loss.  The only medical opinion in the file was provided by a VA examiner in June 2009, and the examiner opined that the Veteran's current hearing loss was less than likely related to his military noise exposure.  There is no contrary medical opinion of record.

The Board recognizes that according to the Veteran, he was told by a private physician that he had punctured his eardrum during basic training and would later develop bilateral hearing loss.  However, in this regard, lay statements as to what a doctor said are not competent evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); see also 38 C.F.R. § 3.159(a)(2) (2011).  That is, a layman's account of what a physician purportedly said when filtered through a "layman's sensibilities" is "attenuated and inherently unreliable."  Id.; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

For these reasons, the Board finds that the Veteran's bilateral hearing loss was not incurred during service or within one year after separation from service. Additionally, the record provides no persuasive indication that any current bilateral hearing loss is related to service, in particular considering the documented onset of hearing loss approximately 46 years after separation from service and the negative medical nexus opinion dated in June 2009.  Therefore, the Board finds that there is a preponderance of evidence against the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Tinnitus

In this case, the Veteran contends that he currently has tinnitus that is related to his periods of service, specifically his in-service noise exposure.  

The Board first acknowledges that the existence of the Veteran's currently diagnosed tinnitus is not in dispute.  In the Veteran's June 2009 VA audiological examination, he was diagnosed with tinnitus (ringing in his ears).  In addition, as previously stated, in regard to the Veteran's contention that he was exposed to loud noises during service, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records are negative for any complaints or findings of ringing in the ears or tinnitus.  The Veteran filed his initial claim for service connection for tinnitus in February 2009.  The first evidence of a diagnosis of tinnitus is in December 2008, over 46 years after the Veteran's separation from the military.  As to any continuity of tinnitus since service (see 38 C.F.R. § 3.303(b) regarding continuity of symptomatology), the Veteran has not specifically asserted that he has experienced tinnitus since service, but rather has attributed his current tinnitus to his in-service acoustic trauma.  In the October 2011 videoconference hearing, he stated that although he initially experience tinnitus during service, it stopped after his discharge.  He noted that at present, he only experienced tinnitus "very seldom."    

Based on a review of the entire evidence of record, the Board finds that service connection is not warranted for tinnitus.

In reviewing the evidence, the Board notes that the Veteran was accorded an audiometric examination by VA in July 2009.  The examiner had access to the entire claims file, to include the Veteran's service treatment records.  The examiner stated that according to the Veteran, he experienced tinnitus once or twice weekly.  The Veteran indicated that his tinnitus lasted for approximately 30 minutes when it occurred.  The Veteran noted that he did not remember an exact date and circumstance of its onset.  He reported that he found it "annoying."  The examiner concluded, after reviewing the record, that it was less likely than not that any current tinnitus was a result of military noise exposure.  He stated that according the Noise Manual (Fifth Edition, AIHA Press 2000, p. 125), "only seldom does noise cause a permanent tinnitus without also causing a hearing loss."  The examiner reported that there was no evidence that the Veteran had a hearing loss during service.  This opinion opposes, rather than supports, the Veteran's contentions.           

The Board finds that this VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  In addition, the examiner addressed that the Veteran's contentions based his opinion on a review of the claims folder, including the most pertinent evidence therein, and provided a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 2 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board is aware that VA adjudicators are also directed to assess lay evidence as well.  As a general matter, a lay person is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159; see Routen v. Brown, 10 Vet. App. 183, 186 (1997).  (A lay person is generally not capable of opining on matters requiring medical knowledge).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, attention is directed to both competency (a legal cause of determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been submitted).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 1007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).

In weighing credibility, VA may consider interest, bias, inconsistent statements, character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.

In this case, the Board does not doubt the sincerity of the Veteran's recent statements as to tinnitus.  However, the probative value of his statements must be weighed against the gap between separation from service and the initial documentation of tinnitus, a time frame which spans decades.  See Maxson v. Gober, supra.  The Board also notes that the Veteran has not specifically asserted that he has experienced tinnitus since service.  In fact, in his videoconference hearing, he testified that his tinnitus stopped after service and did not reappear until much later.  

In sum, the Board finds the prolonged period without medical complaint and the detailed opinion from the VA examiner to substantially outweigh the recent lay statements from the Veteran that his tinnitus is related to his in-service noise exposure.  Accordingly, the Board finds the preponderance of the evidence is against the claim, and it therefore must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 (b) is not for application.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.    

Entitlement to service connection for tinnitus is denied.  





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


